F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          OCT 24 2003
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk

    AGGIE N. CARRILLO,

                Plaintiff-Appellant,

    v.                                                   No. 03-2103
                                                  (D.C. No. CIV-02-90-KBM)
    JO ANNE B. BARNHART,                                  (D. N.M.)
    Commissioner of Social Security,

                Defendant-Appellee.


                            ORDER AND JUDGMENT            *




Before SEYMOUR , BRISCOE , and LUCERO , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Plaintiff Aggie N. Carrillo appeals from an order of the magistrate judge

affirming the Commissioner’s determination that she is not entitled to Social

Security disability benefits.   1
                                     After reviewing the Commissioner’s decision to

determine whether her factual findings were supported by substantial evidence

in light of the entire record and to determine whether she applied the correct

legal standards, we affirm.         See Castellano v. Sec’y of Health & Human Servs.   ,

26 F.3d 1027, 1028 (10th Cir. 1994).

       Ms. Carrillo claims that she was disabled due to chronic low back pain.

The relevant time frame for evaluating her disability claim is brief: June 1, 1998,

the alleged onset date, through June 30, 1998, the date her insured status expired.

See Henrie v. United States Dep’t of Health & Human Servs            ., 13 F.3d 359, 360

(10th Cir. 1993) (stating claimant must establish onset of disability prior to date

insured status expired). The administrative law judge (ALJ) concluded, at step

five of the five-step sequential process, that Ms. Carrillo had the residual

functional capacity to perform a range of light exertional level work during the

relevant time period and that a significant number of such jobs existed in the

national economy.     See Williams v. Bowen , 844 F.2d 748, 750-52 (10th Cir. 1988)

(describing the five-step test used by the Commission to evaluate disability



1
      The parties consented to proceed before a magistrate judge.           See 28 U.S.C.
§ 636(c).

                                                -2-
claims). Therefore, Ms. Carrillo was not disabled before the expiration of her

insured status and not entitled to benefits. A review of the administrative record

shows that substantial evidence supported the ALJ’s determination and that the

ALJ applied the correct legal standards.

      Ms. Carrillo argues on appeal that the magistrate judge erred by “bas[ing]

her decision solely on what the [ALJ] had decided.” Aplt. Br. at 2. She contends

the magistrate judge should have taken additional medical records into

consideration, even though her attorney had not submitted the records for

inclusion in the administrative record.

      On judicial review of a Commissioner’s decision, a court is generally

confined to the record before it. However, it may remand a case, “order[ing]

additional evidence to be taken before the Commissioner of Social Security,

but only upon a showing that there is new evidence which is material.   ” 42 U.S.C.

§ 405(g) (emphasis added). “In order to find a remand appropriate, we normally

must determine that the new evidence would have changed the [Commissioner’s]

decision had it been before [her]. Implicit in this requirement is that the

proffered evidence relate to the time period for which the benefits were denied.”

Hargis v. Sullivan , 945 F.2d 1482, 1493 (10th Cir. 1991) (citations omitted).

      Here, the proffered medical records, as attached to Ms. Carrillo’s appellate

brief, were generated from February 1, 1999, through October 22, 2002.


                                           -3-
Accordingly, they are not material to a determination of Ms. Carrillo’s disability

as of June 30, 1998, and would not have affected the Commissioner’s

determination. A remand of this case for a consideration of the additional

evidence is unwarranted.

      The judgment of the district court is AFFIRMED. The mandate shall issue

forthwith.


                                                    Entered for the Court



                                                    Stephanie K. Seymour
                                                    Circuit Judge




                                         -4-